Title: [January 1780]
From: Adams, John Quincy
To: 



      1780 January 1st Saturday.
      
      
       This morning Mr. Thaxter wak’d me up by sounding in my ears, I wish you a happy new year and about half an hour before sun rise we sot out from Sebrero which was the place where we lodg’d last night and went 5 leagues before dinner. We stopt at a little cottage where we dined. After dinner we went two leagues and at about 5 o clock we arrived at a city call’d Ville Franc Villafranca del Bierzo where we lodg’d to night. As we were coming along we saw on the Top of a high hill an ancient castle of the moors and right over against us there is a castle of one of the Lords built before the use of musquets were known. There is a convent of men which is of the Franciscan order and a parish church. We have come 7 leagues to day. We expect to arrive at Astorga Monday night. There we shall determine whether to go directly to Bayonne, by the way of Madrid, or by the way of Bilboa Bilbao as the routs change there.
      
      
       
        
   
   First entry in D/JQA/2, which covers the period, 1–31 Jan. 1780 and JQA’s travels from Sebrero, Spain, to Bordeaux, France. No titlepage was made for this Diary booklet; instead, JQA used the outside pages as the cover, which he illustrated with drawings. This Diary booklet, measuring 7⅞″ × 5¾″, consists of six leaves of paper folded over and stitched. Fifteen pages are used for the Diary, others are left blank, and four pages contain drawings. The cover designs are reproduced in this volume; see the Descriptive List of Illustrations, No. 2, and the entry for 31 Jan., note 1 (below).


       
      
      

      2d Sunday.
      
      
       This morning at seven o clock we got up and at 9 o clock set away. We went through several villages and dined at Ponfarada Ponferrada. After dinner we went Through several more villages and arrived at a little village call’d Benbibere Bembibre at about 6 o clock. We shall lodge at this place to night. We have come 7 Leagues to day.
      
      

      January 3d 1780 Monday.
      
      
       This morning we got up at 5 o clock and at 6 we set away from Benbibere. We dined in a little hut amongst the mules and at about 6 o clock we arrived at Astorga. We have had very Good roads all this day. The Guide told us that we had 7 Leagues but we had 10 good English Leagues.
       In the first volume of this journal I promised to give a description of several things. I will now give one of the Roads, Houses, men, &c from Corunna as far as this place. The roads in General are very bad. The Lodgings I will not attempt to describe for it is impossible. However I will say something about them. We did
       
       
       
       not once lodge with the mules but not much better. They shew us chambers in which any body would think a half a dozen hogs had lived there six months. I have in my first volume said something about Castellano. We have not met with any place quite so bad as that but we have come very near it. Sometimes we might see a chimney but it is very seldom. They have a large flat stone in the middle of the room and they punch two or three holes in the roof of the house out of which some of the Smoke goes and the rest must be borne with. They never wash nor sweep their floors from the time the houses are made to the time they are pull’d down. The roofs of the houses are generally a parcel of boards cover’d with straw. As for the People they are Lazy, dirty, Nasty and in short I can compare them to nothing but a parcel of hogs. Their cloaths are commonly of a dirt colour and their Breeches are big enough for to put a bushel of Corn in besides themselves. I do not wonder at it. Poor Creatures they are eat up by their preists. Near three quarters of what they earn goes to the Preists and with the other Quarter they must live as they can. Thus is the whole of this Kingdom deceived and deluded by their Religion. I thank Almighty God that I was born in a Country where any body may get a good living if they Please. Thus have I given a description of several things. At another opportunity I will give one of several others.
      
      
       
        
   
   A reference to the deplorable lodging conditions in Castillano, the town in which they stayed on the night of 27 Dec. on their journey from Betanzos to Baamond, which was described vividly and at length by JA (Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 4:214–216).


       
      
      

      4th Tuesday.
      
      
       This morning our Guide told us that the Chaises had several things to be mended and that we could not go to day. At about 12 o clock I with Mr. Dana Mr. Allen Mr. Thaxter and S C Johonnot went to see the Cathedral but the man was gone to dinner and the door was shut. The Gentlemen went again after dinner but I did not go with them. I here will say a little about this Town. The streets are very filthy and muddy. There are four convents here two of men and two of women one of each sex Franciscan and one of each sex Dominican, there is a Cathedral in this town which the Gentlemen say is very Magnificent and Elegant. This is a very ancient city. The walls our Guide Tells us are 600 years old. There is but very little of them remaining. The Cathedral was struck by Lightning in the year 1776 which knockt down one part of it. In side of it there is the picture of St. Michael the Archangel trampling the Devil under his feet and out Side of it is carved a picture of Christ upon the Cross and in a nother place (outside also) is carved the virgin Mary holding a cross in her hand. All this show cannot come from the Heart but is all out side appearance.
      
      

      5th Wednesday.
      
      
       This morning at about sun rise we set of f from Astorga with very fine weather and roads. We dined at a little village the name of which I do not know. We arrived at Leon at about 6 o clock. Before we arriv’d we came through a strait road with a row of trees on each side, at the end of it is a very large building which our Guide tells us is a College dedicated to St. Marcus. We made several twistings and turnings and at last arrived at a house in which we shall lodge to night. It is eight Leagues from Astorga here and the roads are very fine all the way.
      
      

      Thursday 6th.
      
      
       This morning we asked a man how many convents there were in Leon. He wrote what follows.
       
     Noticia de los Conbentos queay en esta Ciudad de Leon
     
      
       de Freiles
      
     
     
      De St. Francisco
      
      
      
      2
     
     
      De St. Domingo
      
      
      
      1
     
     
      De St. Claudio Benitos
      
      
      
      1
     
     
      
      
      
      
      4
     
     
      
       De Monjas
      
     
     
      De St. Benito
      
      
      
      1
     
     
      De la concepcion
      
      
      
      1
     
     
      Des Colzas
      
      
      
      1
     
     
      Recoleta
      
      
      
      1
     
     
      
      
      
      
      4
     
     
      
       Canonigos
      
     
     
      Cassa de San Isidro
      
      1
      }
      2
     
     
      Cassa de San Marcus
      
      1
     
     
      Parroquias
     
     
      Catedral y parroquias
      
      
      
      9
     
     
      
      Total
      
      
      19
     
    
   
       Notice of the Convents in this city of Leon. &c.
       I now will take down the name of our Guide and those of the postillions and men that go on foot.
       Senior Miguel Martinus our Guide.
       Senior Raymon San, the Master of all the Carriages and the Mules which draw them.
       Senior Diego the postillon who drives Mr. Aliens carriage.
       Eosebio Seberino the postilion who drives Pappa’s carriage.
       Joseph Diaz the postilion who drives Mr. Dana and Mr. Thaxter.
       Bernardo Bria the owner of the Mules which Stevens and the Guide ride upon.
       Juan Blanco the owner of the Mules which John and Andrew ride upon.
       As this city is a large one we shall stay here till 1 o clock.
       10 o Clock AM
       I have been to see the Cathedral which is so Exceeding rich and magnificent that it is beyond the reach of my pen to describe it. This Cathedral has only a bishop belonging to it. Our Guide tells us that there are but 4 Archbishops In this Kingdom one in Galicia one in Burgos one in  and one in  that the rest of the Cathedrals have bishops only. We saw the procession. The bishop passd. Our Guide told us to kneel. I did. He gave me his Benidiction but I did not feel the better for it. As we were coming back we saw the Castle of King Alphonsus which he built to drive out the Moors. It is 1938 years old. At 12 o clock we dined and at I set away from Leon and went as far as Manzilla which is 3 Leagues from Leon.
      
      
       
        
   
   Identified as Diego Antonio in JA, Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 2:422.


       
       
        
   
   Two blank spaces in MS.


       
      
      

      Friday 7th.
      
      
       This morning we set away from Manzilla with good weather and roads but very cold. We stopt and dined at a little village the name of which I donot know and at 5 o clock P M arrived at St. Juan le Segun Sahagún which is a Small city at 6 Leagues from Manzillo.
      
      
       
        
   
   Referred to by Dana as Burgo, or more precisely, El Burgo Ranero (Dana, Journal).


       
      
       

      Saturday 8th.
      
      
       Fine weather. We came through several villages. We have come seven leagues to day. At about 6 o clock we arrived at a little village called Parades Paredes de Naba. Very bad accomodations to night.
      
      

      Sunday 9th.
      
      
       Cloudy weather. We din’d at Palentia Palencia which is a city as Large as Corunna. At about 7 oclock P.M. we arrived at Torre quemada Torquemada which is 7 Leagues from Parades de naba.
      
      

      Monday 10th.
      
      
       This morning at 7 o clock we set away from Torre quemada. Just after we set away we went over a Bridge with 25 Arches to it and at about ten o clock we went over another with 18 Arches to it. We dined at a little village the name of which it is not necessary to mention and at about half after five arrived at Sellada el Camino where we shall lodge to night. It is 8 leagues from Torre quemada.
      
      

      Tuesday 11th.
      
      
       This morning at 7 ½ we set away from Sellada el Cameno. At about 10 o clock it began to snow and snow’d about a Quarter of an Hour. At about 12 o clock we arrived at Burgos which is a City about as big as Corunna. We shall lodge here to night. We have come 4 Leagues to day. I said that at Astorga we should determine the routs, we did determine not to go to Madrid but we shall determine at this place whether to go to Bilboa or directly to Bayonne.
       This afternoon we all went to the Cathedral which is larger Than Those at Astorga and Leon (tho’ not so Magnificent). It was supported by, four of the largest pillars That I ever saw in my life. There are no less than 33 religious Houses in the place. Their orders are these.
       
     
      Conbentos de Fraires
     
     
      Franciscos
      1
     
     
      La Trinidad
      1
     
     
      Benitos
      1
     
     
      Augustinos
      2
     
     
      Dominicos
      1
     
     
      Mercenarios
      1
     
     
     
      Carmelitos
      1
     
     
      
      8
     
     
      Parroquias 15
     
     
      Cathedral y St. Yago de la Capilla
      
       2
      
     
     
      St. Nicholas
      1
     
     
      Sn. Roman
      1
     
     
      La Blanca
      1
     
     
      Bejaria
      1
     
     
      St. Martin
      1
     
     
      St. Pedro
      1
     
     
      St. Cosmos
      1
     
     
      St. Lesmes
      1
     
     
      St. Esteban
      1
     
     
      St. Gil
      1
     
     
      Combentos de Monjas
     
     
      Sta. Dorotea Agustinos
      1
     
     
      Sta. Franciscas
      2
     
     
      Carmelitas
      1
     
     
      Agustinas
      1
     
     
      Trinitarias
      1
     
     
      Bernardos Bernardas
      2
     
     
      Benitas
      1
     
     
      Catatrabas
      1
     
     
      St. il de fouso Fonso
      1
     
     
      Total
     
     
      De Monjas
      10
     
     
      Frailes
      8
     
     
      Paroquias
      15
     
     
      
      33
     
    
   
      
       
        
   
   This enumeration includes several discrepancies. JQA lists eleven instead of the fifteen parishes mentioned by the Adamses’ informant, their guide, and the number of nunneries recorded was actually eleven rather than ten (JA, Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 2:427–428).


       
      
      

      Wednesday 12th.
      
      
       Good weather. Set away from Burgos and pursued our journey. Dined at a little village and at about 6 o clock arrived at a village called Bibrieski Briviesca. We have come 8 Leagues to day. Very Muddy. The roads something hilly.
      
      

      Thursday 13th.
      
      
       Rose at about day break and set away ½ an hour before sun rise. Passed through several villages and dined at Pan Courbo. Before dinner we went along in a Plain between two ridges of mountains the soil of which is excellent and after dinner we went along another plain betwixt two ridges of rocks some of which were 150 200 and 300 foot in height some right strait up, some hanging over our heads, and some slanting from us but I never saw so beautiful a sight in all my life. After dinner we pass’d two villages. I went forward with the Guide and Stevens to find the lodging. Tolerable good roads to day, we have come 8 Leagues, to day. We determined to go to Bilboa Bilbao. The name of this place is Espexo Espejo.
      
      

      Friday 14.
      
      
       This morning we set away at about sun rise. We came two leagues and then went a league up hill and then another League down hill. This was a road made through a mountain I suppose 300 foot in Height and all the way almost perpendicular. We came 4 Leagues before dinner and dined at Orduña a little city with gates to it at the foot of the mountain. After we had passed the mountain we saw some ways off a Convent which a man whom we stopped said was of women and were of the Franciscan order. After dinner we went a plain road about 2 leagues to a small village called Luyando where we shall lodge to night. We have come 6 Leagues to day.
      
      

      Saturday 15th.
      
      
       This morning we rose at about day break and at about a half an hour before Sun rise we set off from Luyando. At about 8 o clock it began to rain, rain’d till about 12 and then left of f raining but it did not clear up. At about 1 oclock we arrived at Bilbao.
       When we arrived we found two American Vessels one a brig Capt Bapson belonging to the Tracy’s of New-bury port and the other a Ship of 18 6 pounders Capt Lovett belonging to one of the Cobet’s of Beverly. After dinner Mr. Gardoqui came to where we lodge and my Pappa and the Gentlemen being gone out he gave me his address and about an hour after he came again with Captn. Bapson and drank tea and spent the Evening with us.
      
      
       
        
   
   The vessels were the brigantine Phoenix, James Babson, captain, and the ship Rambler, commanded by Benjamin Lovett and owned by Andrew Cabot. The Traceys and the Cabots had close connections with the Bilbao firm of Joseph Gardoqui & Sons. During the Adamses’ stay in Bilbao, the Gardoquis extended numerous courtesies to them, treating JA “with the Magnificence of a Prince” (JA, Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 2:433; 4:236–237; Adams Family Correspondence,Adams Family Correspondence, ed. L. H. Butterfield and others, Cambridge, 1963- .3:xiv–xv).


       
      
       

      Sunday 16th.
      
      
       Went to look about the Town. Saw nothing worth remarking. The two Mr. Gardoqui’s Capt. Bapson and Captain Lovett Spent the Evening here.
      
      

      Monday 17th.
      
      
       All the Gentlemen dined at Mr. Gardoqui’s but I being unwell did not go. Settled with Raymon and our Guide and all the boys.
      
      

      Tuesday 18th.
      
      
       Felt better to day. We all dined at home to day. We expect to set out for Bayonne on Thursday. Nothing remarkable to day.
      
      

      Wednesday 19th.
      
      
       To day all the Gentlemen went down the river except Mr. Dana and myself. At about 6 o clock they came back. Mr. Gardoqui’s stay’d here about a half an hour, and then went away and about a half an hour after Sent us the french newspapers but there was no news.
      
      

      Thursday 20th.
      
      
       Sot out about 3 o clock P M. Nothing remarkable.
      
      
       
        
   
   Gaps appear among the final days recorded in JQA’s second Diary booklet. There were no entries for 21–22 Jan., on which days the party was en route from Bilbao to Bayonne; for 24 Jan., the day they spent in that French provincial town; and 26–28 Jan., while traveling to Bordeaux. Some details of this part of their trip are provided in JA’s Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 4:238–239, and in Dana’s Journal.


       
      
      

      Sunday 23d.
      
      
       Nothing remarkable for these 3 days. At about 5 o clock P M arrived at Bayonne. Nothing more remarkable to day.
      
      

      Tuesday 25th.
      
      
       Set away at about 9 o clock. At about half after 9 began to Snow. Snow’d 2 hours. Went 45 miles to day.
      
       

      Saturday 29th.
      
      
       Nothing remarkable Since we left Bayonne. At about 5 arrived at Bordeaux. Mr. Vernon and Mr. Bonfeild came to see us.
      
      
       
        
   
   William Vernon Jr., also known as William H. Vernon, was the son of a wealthy Newport, R.I., merchant and member of the Continental Navy Board. To gain experience in trade young Vernon had been sent to France under JA’s care at the time Adams made his first voyage to Europe in 1778 (JA, Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 2:271; 4:9).


       
       
        
   
   John Bondfield, a merchant with the firm Bondfield, Hayward & Co., had been commercial agent for the United States at Bordeaux and other French ports since March 1778 (Cal. Franklin Papers, A.P.SI. Minis Hays, comp., Calendar of the Papers of Benjamin Franklin in the Library of the American Philosophical Society, Philadelphia, 1908; 5 vols.., 1:384; JA, Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 2:294; 4:35–36, 96–97).


       
      
      

      Sunday 30th.
      
      
       We all dined at Mr. Bonfeild’s. After dinner went to the play. Had Amphitrion and Cartouche.
      
      
       
        
   
   Probably Molière’s Amphitryon, but possibly Jean Baptiste Raguenet, Amphitryon, ou les deux arlequins, a musical parody of Molière’s play, n.p., 1713; Marc Antoine Legrand, Cartouche, ou les voleurs, Paris, 1721 (Cioranescu, Bibliographic du dix-septième siècleAlexandre Cioranescu, Bibliographie de la littérature française du dix-huitième siècle, Paris, 1965.; Brenner, Bibliographical ListClarence Dietz Brenner, A Bibliographical List of plays in the French Language, 1700-1789, Berkeley, 1947.).


       
      
      

      Monday 31st.
      
      
       Went about to see the town. Saw the Shipping which made a Grand appearance. The Gentlemen dined out but us younkers dined at home. After dinner we went to the hotel d’Angleterre and after that to the comedy, but could find no places.
      
      
       
        
   
   Such scenes of “a Grand appearance” may have inspired several sketches of ships and soldiers which appear at the end of this Diary booklet, on the last leaf and on the inside of the back cover. These sketches come after two blank leaves (which follow this last diary entry) that JQA may have intended to fill, but never did, with his descriptions of travel from Bordeaux to Paris during the following week. For details about the sketches, see the Descriptive List of Illustrations, No. 3.


        
         
   
   Dutch, for youngsters.


        
        
         
   
   This is the last extant entry in D/JQA/2. There is some indication that the Diary may have been continued in this booklet on the following day, 1 Feb., the last day the party stayed in Bordeaux. On the following leaf in the MS the top quarter has been torn off, but part of one or possibly two unidentifiable words survive along the torn edge.


        
       
      
     